Citation Nr: 0312022	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-08 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 (West 1991).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant has been recognized as the surviving spouse of 
the veteran who had active service from November 1943 to 
August 1944, and who died in April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318.  

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board in January 2001, at which 
time she testified with respect to the issue listed on the 
title page.  A transcript of that hearing has been associated 
with the record on appeal.

By decision in March 2001 the Board denied the appellant's 
claim.  By order, dated in August 2001, the United States 
Court of Appeals for Veterans Claims (Court) granted an 
Appellee's Motion vacating and remanding the Board's March 
2001 decision.  A copy of the Motion and the Court's decision 
has been included in the veteran's claims file.

REMAND

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  Among other things, this law redefines 
the obligations of VA with respect to the duty to assist and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order).  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 
1, 2003).

Moreover, the Court in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), interpreted VA's obligations under the VCAA, 
noting that a claimant was defined under the Act as "any 
individual applying for, or submitting a claim for, any 
benefit under the laws administered by the Secretary." 
38 U.S.C.A. § 5100.  Upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  As part of the notice, VA must notify 
a claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be obtained by the 
VA.

The claim has been subject to a stay involving hypothetical 
entitlement to total disability evaluations under 38 U.S.C.A. 
§ 1318.  The scope of the stay was adjusted by the Federal 
Circuit, and it has been determined that the stay no longer 
necessitates delay in the adjudication of the appellant's 
claim in this particular case.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West Supp. 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. 
§ 3.159 (2002).  In particular, the RO 
should ensure compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  Thereafter, the RO should 
readjudicated the issue on appeal, 
considering the VCAA and any other 
pertinent changes to the law such as 
38 C.F.R. §§ 3.22, 20.1106.  If the 
determination remains unfavorable, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case and be afforded the 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action unless otherwise informed.  The 
purpose of this REMAND is to ensure compliance with due 
process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that 


all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



